IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-31340
                           Summary Calendar



YORAM RAZ,

                                          Plaintiff-Appellant,

versus

LOUISIANA STATE UNIVERSITY
MEDICAL CENTER SHREVEPORT;
ROBERT JACKSON; LAWRENCE
W. JOHNSON; AMIRA S. ASSI,

                                          Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 01-CV-381
                          --------------------
                            September 6, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Yoram Raz, a pro se litigant, argues that the district court

erred in granting the defendants’ motion to dismiss his complaint

based on Raz’s failure to file his 42 U.S.C. § 1983 complaint

within the one-year statute of limitations.    Raz argues that he

did not have sufficient knowledge that the defendant doctors had



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-31340
                                 -2-

violated his constitutional rights during an October 1998

hospitalization until discovery was conducted in February 2001.

     Because there is no specified federal statute of limitations

for 42 U.S.C. § 1983 suits, federal courts borrow the forum

state’s general personal injury period.    Owens v. Okure, 488 U.S.
235, 249-51 (1989).   The applicable prescriptive period in

Louisiana for personal injury claims is one year.    Elzy v.

Roberson, 868 F.2d 793, 794-95 (5th Cir. 1989).   “Under federal

law, a section 1983 action generally accrues when a plaintiff

‘knows or has reason to know of the injury which is the basis of

the action.’”   Harris v. Hegmann, 198 F.3d 153, 157 (5th Cir.

1999) (citation omitted).

     Raz’s allegations reflect that he was in possession of

critical facts showing that the defendants had employed medical

procedures which he deemed objectionable and abusive within one

year of his hospitalization.   Because Raz’s cause of action was

clearly prescribed, the district court did not err in dismissing

the complaint for failure to state a claim upon which relief can

be granted.

     Raz has not challenged the district court’s dismissal of his

claim under the Religious Freedom Restoration Act.   Thus, he has

abandoned that claim on appeal.   See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).

     Raz has not shown that the district court erred in denying

his motion to recuse the magistrate judge and the district court
                           No. 01-31340
                                -3-

judge from presiding in his case.   He failed to show the judicial

officers were biased against him because the officers dismissed

his prior cases as frivolous; adverse rulings alone do not call

into question a judge’s impartiality.     See Liteky v. United

States, 510 U.S. 540, 555 (1994).

      The district court did not abuse its discretion in denying

Raz’s motion to file a second amended complaint.    Such amendment

would have been futile because it would have also been subject to

dismissal based on the one-year statute of limitations.

     Raz’s appeal has no arguable merit.    The appeal is DISMISSED

as frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.